Motion denied; Order filed December 13, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00852-CV
                                   ____________

                           EARNEST PEEL, Appellant

                                         V.

                 H.E. BUTT GROCERY COMPANY, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-26177

                                    ORDER

      The notice of appeal in this case was filed October 24, 2016. On November
21, 2016, appellant filed a motion seeking a two-extension of time in which to pay
the filing fee. To date, the filing fee of $205.00 has not been paid. No evidence that
appellant is excused by statute or the Texas Rules of Appellate Procedure from
paying costs has been filed. See Tex. R. App. P. 5. Therefore, the court denies
appellant’s motion and issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before December 28, 2016. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM




                                          2